Citation Nr: 1730236	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-29 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral eye disorder as the result of taking VA-prescribed medications.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an equilibrium disorder as the result of taking VA-prescribed medications.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disorder manifested by memory loss as the result of taking VA-prescribed medications.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of prostate surgery performed by VA in 2002, claimed as erectile dysfunction and an urethral disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his son, and D.W.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 1954.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran, his son, and D.W. testified at a Travel Board hearing held in March 2017 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic record.

The undersigned Veterans Law Judge directed that the record be left open for 60 days.  Hearing transcript, page 10.  That 60-day period has expired.  38 C.F.R. § 20.709 (2016).  

In May 2017, the Veteran submitted a medical opinion and waived initial consideration of that evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c) (2016).

In April 2013, the Veteran appointed the American Legion as his representative.  In June 2013, the Veteran appointed the Georgia Department of Veterans Service as his representative.  At the hearing, the Veteran was represented by an individual who represents both organizations.  As the latter appointment is for the Georgia Department of Veterans Service, that organization is the Veteran's current representative.

In his June 2010 claim, the Veteran reported that he had prostate surgery in 2005 at a VA medical center and that his disability is erectile dysfunction.  In a July 2010 statement, the Veteran clarified that the surgery happened in October 2002 and that his disability includes a urethral disorder.  Although the RO adjudicated this 1151 claim as merely a claim for erectile dysfunction, the claim includes all alleged residuals of the prostate surgery in 2002.

The Board is reopening the claim of entitlement to service connection for a back disorder.

In light of the above, the issues are as stated on the first page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of prostate surgery performed by VA in 2002 and entitlement to service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The weight of evidence reflects that the Veteran does not have a bilateral eye disorder caused by VA-prescribed medication.

2.  The weight of evidence reflects that the Veteran does not have an equilibrium disorder caused by VA-prescribed medication.

3.  The weight of evidence reflects that the Veteran does not have a disorder manifested by memory loss caused by VA-prescribed medication.

4.  In an August 1991 decision, the Board denied entitlement to service connection for a back disorder.

5.  The evidence associated with the claims file since the August 1991 Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation pursuant to under 38 U.S.C.A. § 1151 for a bilateral eye disorder as the result of taking VA-prescribed medications have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).

2.  The criteria for entitlement to compensation pursuant to under 38 U.S.C.A. § 1151 for an equilibrium disorder as the result of taking VA-prescribed medications have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.361.

3.  The criteria for entitlement to compensation pursuant to under 38 U.S.C.A. § 1151 for a disorder manifested by memory loss as the result of taking VA-prescribed medications have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.361.

4.  The August 1991 Board decision denying entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

5.  The evidence received since the August 1991 Board decision is new and material, and the claim of entitlement to service connection for a back disorder has been reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the fact that the Board is reopening the claim of entitlement to service connection for a back disorder, it is not necessary to review whether VA has fully complied with the duties to assist and notify as to that claim.

As to the 1151 claims, VA's duty to notify was satisfied by a letter dated February 14, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO obtained VA treatment records.  The RO asked the Veteran in the letter dated February 14, 2011, to inform VA of the names of the VA-prescribed medications that he believes caused his bilateral eye disorder, equilibrium disorder, and disorder manifested by memory loss.  The Veteran did not respond to this letter.  The undersigned Veterans Law Judge asked the Veteran to identify the medications that he thinks caused his claimed disabilities and informed him that he could submit a medical opinion relating the claimed disabilities to these particular medications.  Hearing transcript, page 11.  The undersigned Veterans Law Judge directed that the record be left open for 60 days.  Id. at page 10.  That 60-day period has expired.  38 C.F.R. § 20.709.  The Veteran did not identify the VA-prescribed medications that he thinks are relevant to his 1151 claims at the hearing or afterwards, much less submit a medical opinion relating the VA-prescribed medications to his current disabilities.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to identify evidence to support his claims.  38 U.S.C.A. § 5103.  There is no further duty to assist the Veteran with regard to obtaining VA treatment records, an examination to determine the nature of the disorders, and a medical opinion to determine whether VA was at fault for the disorders or that the disorders were an event not reasonably foreseeable.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral eye disorder as the result of taking VA-prescribed medications

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an equilibrium disorder as the result of taking VA-prescribed medications

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disorder manifested by memory loss as the result of taking VA-prescribed medications

Governing law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and -  

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was - (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in additional disability.  Merely showing that a veteran received care or treatment and that a veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Analysis

In a December 2010 statement, the Veteran claimed that VA-prescribed medications caused a bilateral eye disorder, an equilibrium disorder, and a disorder manifested by memory loss. VA treatment records reflect diagnoses of glaucoma, cataracts, vertigo, and dementia.

The RO asked the Veteran in the letter dated February 14, 2011, to inform VA of the names of the VA-prescribed medications that he believes caused his bilateral eye disorder, equilibrium disorder, and disorder manifested by memory loss.  The Veteran did not respond to this letter.  The undersigned Veterans Law Judge asked the Veteran to identify the medications that he thinks caused his claimed disabilities and informed him that he could submit a medical opinion relating the claimed disabilities to these particular medications.  Hearing transcript, page 11.  The undersigned Veterans Law Judge directed that the record be left open for 60 days.  Id. at page 10.  That 60-day period has expired.  38 C.F.R. § 20.709.  The Veteran did not identify the VA-prescribed medications that he thinks are relevant to his 1151 claims at the hearing or afterwards, much less submit a medical opinion relating the VA-prescribed medications to his current disabilities.

Without this information regarding the type of medications pertaining the 1151 claims, it cannot be determined whether the Veteran has an additional disability involving his vision, equilibrium, or memory due to the VA-prescribed medications.  Without evidence of an additional disability involving his vision, equilibrium, or memory due to VA-prescribed medications, it cannot be determined whether there is a disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing particular medications.  Similarly, without evidence of an additional disability, it cannot be determined whether there is a disability involving his vision, equilibrium, or memory due that was an event not reasonably foreseeable.

The Veteran claims that VA-prescribed medications caused a bilateral eye disorder, an equilibrium disorder, and a disorder manifested by memory loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the relationships between the use of prescription drugs and glaucoma, cataracts, vertigo, and dementia fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that the Veteran has a bilateral eye disorder, an equilibrium disorder, or a disorder manifested by memory loss caused by VA-prescribed medications.  Therefore, the preponderance of the evidence is against the claims, and they are denied.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder

Governing law and regulations

In general, Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

In August 1991, the Board denied the claim of entitlement to service connection for a back disorder on the basis that a chronic back disorder was not incurred in service and was not otherwise related to active service.

The evidence of record consisted of a VA examination report and statements from a private doctor.  The Veteran's service treatment records were not of record and are still not available.  The March 1986 VA examination report reflects a diagnosis of degenerative disc disease of the lumbosacral spine.  In a September 1987 statement, a private doctor reported that he treated the Veteran in 1955 for severe back pain in the lumbar region.  That doctor noted that the Veteran injured his back in service and that a slipped disc was diagnosed.  In an April 1988 statement, that same private doctor noted that he treated the Veteran in 1955 for sacroiliac strain that was incurred during service.  

The evidence added to the record since the August 1991 Board decision includes an April 2017 statement from the Veteran's treating VA doctor.  That doctor stated that the Veteran has suffered from chronic back pain since an in-service fall and the claimed back pain is at least as likely as not a direct result of performing his military service.  This evidence relates to an unestablished fact necessary to substantiate his claim, which is evidence relating a current back disorder to active service.  Thus, the evidence is considered new and material, and the claim is reopened.




ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral eye disorder as the result of taking VA-prescribed medications is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an equilibrium disorder as the result of taking VA-prescribed medications is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disorder manifested by memory loss as the result of taking VA-prescribed medications is denied.

New and material evidence has been received to reopen a claim of service connection for a back disorder.


REMAND

The statement from the Veteran's current doctor does not address whether a current back disorder is related to service.  Instead, that doctor related the back pain to service.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, a VA examination is necessary to determine the nature of any current back disorder and whether the disorder is related to active service.  

A VA examination addressing whether his genitourinary disorder is related to VA treatment is necessary.

The AOJ should obtain all records from the North Florida/South Georgia Veterans Health System from October 2010 to February 2011, from October 2011 to November 2012, and from April 2014 to the present.  The AOJ should also attempt to obtain all hospitalization records pertaining to the October 10, 2002, transurethral resection of the prostate performed at the Lake City VA Medical Center.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain all records from the North Florida/South Georgia Veterans Health System from October 2010 to February 2011, from October 2011 to November 2012, and from April 2014 to the present.  Attempt to obtain all hospitalization records pertaining to the October 10, 2002, transurethral resection of the prostate performed at the Lake City VA Medical Center.

2.  After the development in 1 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and nature of any back disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

For any current back disorder, the examiner should accept the Veteran's reporting of an in-service low back injury as accurate and should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  After the development in 1 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and nature of any residuals of prostate surgery performed in 2002, to include erectile dysfunction and any disorder involving the urethra.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

For erectile dysfunction, any current disorder involving the urethra, and any other residuals of the prostate surgery performed on October 10, 2002, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any additional disability was caused by the October 10, 2002, transurethral resection of the prostate performed by VA.

If the examiner finds that it is at least as likely as not (50 percent or greater) that any additional disability was caused by the October 10, 2002, transurethral resection of the prostate performed by VA, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) (i) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the transurethral resection of the prostate; or (ii) that the additional disability was an event not reasonably foreseeable.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Then, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), with a copy to his representative.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


